EXHIBIT 10.3

THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS DEBENTURE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. THIS DEBENTURE AND THE COMMON SHARES ISSUABLE UPON
CONVERSION OF THIS DEBENTURE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO
THIS DEBENTURE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

THIS DEBENTURE IS REGISTERED WITH LV ADMINISTRATIVE SERVICES, INC., AS AGENT,
PURSUANT TO SECTION 4.5(b) OF THE PURCHASE AGREEMENT (AS DEFINED BELOW).
TRANSFER OF ALL OR ANY PORTION OF THIS DEBENTURE IS PERMITTED SUBJECT TO THE
PROVISIONS SET FORTH IN SUCH SECTION WHICH REQUIRE, AMONG OTHER THINGS, THAT NO
TRANSFER IS EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY
MAINTAINED WITH THE AGENT PURSUANT TO SUCH SECTION.

THE OBLIGATIONS OWED BY COMPANY TO HOLDER UNDER THIS DEBENTURE ARE SUBORDINATED
IN RIGHT OF PAYMENT IN ACCORDANCE WITH THE SUBORDINATION AGREEMENT (AS DEFINED
BELOW).

Original Issue Date: September 19, 2008

Original Conversion Price (subject to adjustment herein): $0.32

$            

SECURED CONVERTIBLE DEBENTURE

DUE March 31, 2010

THIS 15% SECURED CONVERTIBLE DEBENTURE is one of a series of duly authorized and
validly issued 15% Secured Convertible Debentures of Biovest International,
Inc., a Delaware corporation, (the “Company”), having its principal place of
business at 324 South Hyde Park Ave., Suite 350, Tampa, Florida 33606,
designated as its 15% Secured Convertible Debenture due March 31, 2010 (this
debenture, the “Debenture” and, collectively with the other debentures of such
series, the “Debentures”).

FOR VALUE RECEIVED, the Company promises to pay to
                                         or its registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $             on March 31, 2010 (the “Maturity Date”) or such earlier date as
this Debenture is required or permitted to be repaid as provided hereunder, and
to pay interest to the Holder on the aggregate unconverted and then outstanding
Principal Amount of this Debenture in accordance with the provisions hereof.
This Debenture is subject to the following additional provisions:

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

1



--------------------------------------------------------------------------------

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered,
(d) the Company or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

“Base Conversion Price” shall have the meaning set forth in Section 5(b).

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

“Buy-In” shall have the meaning set forth in Section 4(d)(v).

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion or exercise
of the Debentures and the Securities issued together with the Debentures),
(b) the Company merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than 51% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the stockholders of the
Company immediately prior to such transaction own less than 51% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) a
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors which

 

2



--------------------------------------------------------------------------------

is not approved by a majority of those individuals who are members of the Board
of Directors on the date hereof (or by those individuals who are serving as
members of the Board of Directors on any date whose nomination to the Board of
Directors was approved by a majority of the members of the Board of Directors
who are members on the date hereof), or (e) the execution by the Company of an
agreement to which the Company is a party or by which it is bound, providing for
any of the events set forth in clauses (a) through (d) above.

“Conversion” shall have the meaning ascribed to such term in Section 4.

“Conversion Date” shall have the meaning set forth in Section 4(a).

“Conversion Price” shall have the meaning set forth in Section 4(b).

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.

“Debenture Register” shall have the meaning set forth in Section 2(c).

“Dilutive Issuance” shall have the meaning set forth in Section 5(b).

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).

“Equity Conditions” means, during the period in question, (a) the Company shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of the Holder, if any,
(b) the Company shall have paid all liquidated damages and other amounts owing
to the Holder in respect of this Debenture, (c) the Common Stock is trading on a
Trading Market and all of the shares issuable pursuant to the Transaction
Documents are listed or quoted for trading on such Trading Market (and the
Company believes, in good faith, that trading of the Common Stock on a Trading
Market will continue uninterrupted for the foreseeable future), (d) there is a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock for the issuance of all of the shares issuable pursuant to the
Transaction Documents, (e) there is no existing Event of Default or no existing
event which, with the passage of time or the giving of notice, would constitute
an Event of Default, and (f) there has been no public announcement of a pending
or proposed Fundamental Transaction or Change of Control Transaction that has
not been consummated.

“Event of Default” shall have the meaning set forth in Section 7(a).

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

 

3



--------------------------------------------------------------------------------

“Interest Conversion Rate” means (a) in the event that there is an effective
Registration Statement covering the Interest Conversion Shares or the Interest
Conversion Shares may be sold without restriction, including volume restriction
under Rule 144 of the Securities Act, 90% of the average of the VWAPs for the 20
consecutive Trading Days ending on the Trading Day that is immediately prior to
the applicable Interest Payment Date or (b) in the event that there is not an
effective Registration Statement covering the common stock to be issued to the
Holder, or the Interest Conversion Shares may not be sold without restriction,
including volume restriction, under Rule 144 of the Securities Act, 80% of the
average of the VWAPs for the 20 consecutive Trading Days ending on the Trading
Day that is immediately prior to the applicable Interest Payment Date.

“Interest Conversion Shares” shall have the meaning set forth in Section 2(a).

“Interest Notice Period” shall have the meaning set forth in Section 2(a).

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

“Interest Share Amount” shall have the meaning set forth in Section 2(a).

“Late Fees” shall have the meaning set forth in Section 2(f).

“Security Agreement” means that certain Security Agreement dated as of the date
hereof by and among the holders of the Debentures and the Company.

“Monthly Conversion Period” shall have the meaning set forth in Section 6(b)
hereof.

“Monthly Conversion Price” shall have the meaning set forth in Section 6(b)
hereof.

“Monthly Redemption” means the redemption of this Debenture pursuant to
Section 6(b) hereof.

“Monthly Redemption Amount” means, as to a Monthly Redemption, $            ,
plus accrued but unpaid interest, liquidated damages and any other amounts then
owing to the Holder in respect of this Debenture.

“Monthly Redemption Date” means the 1st of each month, commencing immediately
upon March 31, 2009, and terminating upon the full redemption of this Debenture.

“Monthly Redemption Notice” shall have the meaning set forth in Section 6(b)
hereof.

“Florida Courts” shall have the meaning set forth in Section 8(d).

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

4



--------------------------------------------------------------------------------

“Optional Redemption” shall have the meaning set forth in Section 6(a).

“Optional Redemption Date” shall have the meaning set forth in Section 6(a).

“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).

“Optional Redemption Period” shall have the meaning set forth in Section 6(a).

“Original Issue Date” means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.

“Purchase Agreement” means the Securities Purchase Agreement, dated as the date
hereof among the Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Company and the original
Holders, as amended, modified or supplemented from time to time in accordance
with its terms.

“Registration Statement” means a registration statement that registers the
resale of all Conversion Shares and Interest Conversion Shares of the Holder,
names the Holder as a “selling stockholder” therein, and meets the requirements
of the Registration Rights Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” shall have the meaning set forth in Section 4(d)(ii).

“Subordination Agreement” shall mean that certain Subordination Agreement dated
as of the date hereof by and among Holder, the other Subordinated Lenders (as
defined therein) and the Senior Lenders (as defined therein).

“Subsidiary” shall have the meaning set forth in the Purchase Agreement.

“Trading Day” means a day on which the New York Stock Exchange is open for
business.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

5



--------------------------------------------------------------------------------

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

Section 2. Interest.

(a) Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding Principal Amount of
this Debenture at the rate of 15% per annum, which interest shall be payable
monthly in arrears beginning October 1, 2008, on the first Business Day of each
succeeding month thereafter, on each Conversion Date (as to that Principal
Amount then being converted), on each Optional Redemption Date (as to that
Principal Amount then being redeemed) and on the Maturity Date (each such date,
an “Interest Payment Date”) (if any Interest Payment Date is not a Business Day,
then the applicable payment shall be due on the next succeeding Business Day),
in cash or, at the Company’s option, in duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock (such shares of Common Stock
issued to pay interest in accordance with the terms hereof, “Interest Conversion
Shares”) at the Interest Conversion Rate (the dollar amount to be paid in
shares, the “Interest Share Amount”) or a combination thereof; provided,
however, that payment in shares of Common Stock may only occur if: (i) all of
the Equity Conditions have been met (unless waived by the Holder in writing)
during the period from the date that is 20 Trading Days immediately prior to the
applicable Interest Payment Date (the “Interest Notice Period”) through and
including the date such shares of Common Stock are actually issued to the
Holder; (ii) the Company shall have given the Holder notice in accordance with
the notice requirements set forth below; and (iii) the shares of Common Stock to
be issued pursuant to this Section 2(a) (A) shall be registered, (B) may be sold
without restriction, including volume restriction under Rule 144 of the
Securities Act or (C) Holder has consented, in writing, to the payment of
interest in unregistered shares of Common Stock.

(b) Company’s Election to Pay Interest in Cash or Shares of Common Stock.
Subject to the terms and conditions herein, the decision whether to pay interest
hereunder in cash, shares of Common Stock or a combination thereof shall be at
the sole discretion of the Company, provided, however, (i) if the shares of
Common Stock to be issued to pay interest hereunder are not registered or may
not be sold without restriction, including volume restriction under Rule 144 of
the Securities Act, the Holder must consent, in writing, to the payment of
interest in unregistered shares of Common Stock and (ii) any such issuance of
shares of Common

 

6



--------------------------------------------------------------------------------

Stock is subject to the conversion limitations set forth in Section 4(c) hereof.
Prior to the commencement of any Interest Notice Period, the Company shall
deliver to the Holder a written notice of its election to pay interest hereunder
on the applicable Interest Payment Date either in cash, shares of Common Stock
or a combination thereof and the Interest Share Amount as to the applicable
Interest Payment Date, provided that the Company may indicate in such notice
that the election contained in such notice shall apply to future Interest
Payment Dates until revised by a subsequent notice. During any Interest Notice
Period, the Company’s election (whether specific to an Interest Payment Date or
continuous) shall be irrevocable as to such Interest Payment Date. Subject to
the aforementioned conditions, failure to timely deliver such written notice to
the Holder shall be deemed an election by the Company to pay the interest on
such Interest Payment Date in cash. At any time the Company delivers a notice to
the Holder of its election to pay the interest in shares of Common Stock, the
Company shall timely file, if appropriate, a prospectus supplement pursuant to
Rule 424 disclosing such election.

(c) Interest Calculations. Interest shall be calculated on the basis of a
360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the Original Issue Date until payment in full of the
outstanding principal, together with all accrued and unpaid interest, liquidated
damages and other amounts which may become due hereunder, has been made.
Interest Conversion Shares shall be delivered in accordance with
Section 4(d)(ii) herein and, solely for purposes of the payment of interest in
shares of Common Stock, the Interest Payment Date shall be deemed the Conversion
Date. Interest shall cease to accrue with respect to any Principal Amount
converted to shares of Common Stock in accordance with the terms hereof,
provided that the Company actually delivers the Conversion Shares issued to
repay such Principal Amount within the time period required by Section 4(d)(ii)
herein. Interest hereunder will be paid to the Person in whose name this
Debenture is registered on the records of the Company regarding registration and
transfers of this Debenture (the “Debenture Register”). If at any time the
Company pays to any holder of any Debenture (each such holder receiving all or a
portion of interest in cash, a “Cash Interest Receiving Debenture Holder”)
interest, or any portion thereof, in cash (the percentage of interest being paid
in cash, the “Cash Percentage”), then the Company shall be required to pay each
other holder of a Debenture interest owing to such holder in cash in accordance
with such Cash Percentage, provided, however, no Cash Percentage limitation
shall be applicable to any Cash Interest Receiving Debenture Holder in the event
the Company is not permitted to pay interest to such holder in shares of Common
Stock because one or more of the conditions to Conversion have not been met with
respect to such Cash Interest Receiving Debenture Holder.

(d) Late Fees. All overdue accrued and unpaid interest to be paid hereunder
shall entail a late fee at a rate equal to the lesser of 18% per annum or the
maximum rate permitted by applicable law (the “Late Fees”) which shall accrue
daily from the date such interest is due hereunder through and including the
date of actual payment in full.

(e) Prepayment. The Company may prepay this Debenture (“Optional Redemption”) by
paying to the Holder a sum of money equal to one hundred ten percent (110%) of
the Principal Amount outstanding at such time together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Debenture, the Purchase Agreement or any other
Transaction Document (the “Redemption Amount”) outstanding on the Redemption
Payment Date (as defined below). The Company shall

 

7



--------------------------------------------------------------------------------

deliver to the Holder a written notice of redemption (the “Notice of
Redemption”) specifying the date for such Optional Redemption (the “Redemption
Payment Date”), which date shall be thirty (30) business days after the date of
the Notice of Redemption (the “Redemption Period”). A Notice of Redemption shall
not be effective with respect to any portion of this Debenture for which the
Holder has previously delivered a Notice of Conversion or for conversions
elected to be made by the Holder during the Redemption Period. The Redemption
Amount shall be determined as if the Holder’s conversion elections had been
completed immediately prior to the date of the Notice of Redemption. On the
Redemption Payment Date, the Redemption Amount must be paid in good funds to the
Holder. In the event the Company fails to pay the Redemption Amount on the
Redemption Payment Date as set forth herein, then such Redemption Notice will be
null and void. If any Debentures issued pursuant to the Purchase Agreement, in
addition to this Debenture, are outstanding (collectively, the “Outstanding
Debentures”) and the Company pursuant to this Section 2(e) elects to make an
Optional Redemption, then the Company shall take the same action with respect to
all Outstanding Debentures and make such payments to all holders of Outstanding
Debentures on a pro rata basis based upon the Redemption Amount of each
Outstanding Debenture. Notwithstanding anything to the contrary contained
herein, the Company shall not exercise the Optional Redemption without the prior
written consent of each Senior Lender (as defined in the Subordination
Agreement).

Section 3. Registration of Transfers and Exchanges.

(a) Different Denominations. This Debenture is exchangeable for an equal
aggregate Principal Amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be
payable for such registration of transfer or exchange.

(b) Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

(c) Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

Section 4. Conversion.

(a) Voluntary Conversion. At any time until this Debenture is no longer
outstanding, the outstanding Principal Amount under this Debenture shall be
convertible, in whole or in part, into shares of Common Stock at the option of
the Holder, at any time and from time to time (subject to the conversion
limitations set forth in Section 4(c) hereof). The Holder shall effect
conversions by delivering to the Company a Notice of Conversion, the form of
which is attached hereto as Annex A (each, a “Notice of Conversion”), specifying
therein the Principal Amount of this Debenture to be converted and the date on
which such conversion shall be

 

8



--------------------------------------------------------------------------------

effected (such date, the “Conversion Date”). If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that such
Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this
Debenture to the Company unless the entire Principal Amount of this Debenture,
plus all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding Principal Amount of
this Debenture in an amount equal to the applicable conversion. The Holder and
the Company shall maintain records showing the Principal Amount(s) converted and
the date of such conversion(s). The Holder, and any assignee by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Debenture, the unpaid and
unconverted Principal Amount of this Debenture may be less than the amount
stated on the face hereof.

(b) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to $0.32, subject to adjustment herein (the “Conversion Price”).

(c) Conversion Limitations.

 

  (i)

Notwithstanding anything herein to the contrary, with respect to
                                         (“Valens” and together with all
successors, assigns, subsidiaries and affiliates of Valens, collectively, the
“Valens Entities”) in no event shall any portion of this Debenture be converted
in excess of that portion of this Debenture upon exercise of which the sum of
(1) the number of shares of Common Stock beneficially owned by the Holder and
its Affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of this
Debenture or the unexercised or unconverted portion of any other security of the
Holder subject to a limitation on conversion analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Debenture with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by the Holder and its Affiliates of any amount greater than 9.99% of
the then outstanding shares of Common Stock (whether or not, at the time of such
conversion, the Holder and its Affiliates beneficially own more than 9.99% of
the then outstanding shares of Common Stock). As used herein, the term
“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. For purposes of the second preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulations 13D-G thereunder,
except as otherwise provided in clause (1) of such sentence. For any reason at
any time, upon

 

9



--------------------------------------------------------------------------------

 

written or oral request of the Holder, the Company shall within one (1) business
day confirm orally and in writing to the Holder the number of shares of Common
Stock outstanding as of any given date. The limitations set forth herein
(x) shall automatically become null and void (i) following notice to the Company
upon the occurrence and during the continuance of an Event of Default (as
defined herein), or (ii) upon receipt by the Holder of a Notice of Redemption
and (y) may be waived by the Holder upon provision of no less than sixty-one
(61) days prior written notice to the Company; provided, however, that, such
written notice of waiver shall only be effective if delivered at a time when no
indebtedness (including, without limitation, principal, interest, fees and
charges) of the Company of which the Holder or any of its Affiliates was, at any
time, the owner, directly or indirectly is outstanding.

 

  (ii)

With respect to each holder of a Debenture, other than the Valens Entities, the
Company shall not effect any conversion of this Debenture, and a Holder shall
not have the right to convert any portion of this Debenture, to the extent that
after giving effect to the conversion set forth on the applicable Notice of
Conversion, the Holder (together with the Holder’s Affiliates, and any other
person or entity acting as a group together with the Holder or any of the
Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Debenture with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (A) conversion of the remaining, unconverted Principal Amount of this
Debenture beneficially owned by the Holder or any of its Affiliates and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any other Debentures or the Warrants) beneficially owned by the
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 4(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
Section 4(c) applies, the determination of whether this Debenture is convertible
(in relation to other securities owned by the Holder together with any
Affiliates) and of which Principal Amount of this Debenture is convertible shall
be in the sole discretion of the Holder, and the submission of a Notice of

 

10



--------------------------------------------------------------------------------

 

Conversion shall be deemed to be the Holder’s determination of whether this
Debenture may be converted (in relation to other securities owned by the Holder
together with any Affiliates) and which Principal Amount of this Debenture is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(c), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (A) the Company’s most recent
periodic or annual report, as the case may be; (B) a more recent public
announcement by the Company; or (C) a more recent notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this
Debenture, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder. The Holder,
within ten (10) days of the issuance of this Debenture and thereafter upon not
less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 4(c), provided that
the Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Debenture held by the
Holder and the Beneficial Ownership Limitation provisions of this Section 4(c)
shall continue to apply. Any such increase or decrease will not be effective
until the 61st day after such notice is delivered to the Company. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in

 

11



--------------------------------------------------------------------------------

 

a manner otherwise than in strict conformity with the terms of this Section 4(c)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.

(d) Mechanics of Conversion.

 

  (i) Conversion Shares Issuable Upon Conversion. The number of Conversion
Shares issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the amount to be converted by (y) the Conversion Price.

 

  (ii) Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Interest Payment Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing the Conversion Shares (if any) which, on or after the
six month anniversary of the Original Issue Date shall be free of restrictive
legends and trading restrictions (other than those which may then be required by
the Purchase Agreement) representing the number of Conversion Shares being
acquired upon the conversion of this Debenture (including, if the Company has
given continuous notice pursuant to Section 2(b) for payment of interest in
shares of Common Stock at least ten (10) Trading Days prior to the date on which
the Notice of Conversion is delivered to the Company, shares of Common Stock
representing the payment of accrued interest otherwise determined pursuant to
Section 2(a) but assuming that the Interest Notice Period is the ten
(10) Trading Days period immediately prior to the date on which the Notice of
Conversion is delivered to the Company). On or after the six month anniversary
of the Original Issue Date the Company shall use its best efforts to deliver any
certificate or certificates required to be delivered by the Company under this
Section 4(d) electronically through the Depository Trust Company or another
established clearing corporation performing similar functions.

 

  (iii)

Failure to Deliver Certificates. If the Company fails to deliver the
certificate(s) representing Conversion Shares to or as directed by the
applicable Holder on or before the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event (A) with respect to a Notice of Conversion or Optional Redemption,
the Company shall promptly return to the Holder any original

 

12



--------------------------------------------------------------------------------

 

Debenture delivered to the Company and the Holder shall promptly return to the
Company any certificates representing Conversion Shares unsuccessfully tendered,
(B) with respect to Interest Conversion Shares, the Company shall, within three
(3) Business Days of such written notice, pay to the Holder accrued and unpaid
interest in immediately available funds and (C) if applicable, amounts required
to be paid by Company to Holder pursuant to Section 4(d)(v) hereof.

 

  (iv) Obligation Absolute. The Company’s obligations to issue and deliver the
Conversion Shares upon conversion of this Debenture in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Company of any such action the
Company may have against the Holder. In the event the Holder of this Debenture
shall elect to convert any or all of the outstanding Principal Amount hereof,
the Company may not refuse conversion based on any claim that the Holder or
anyone associated or affiliated with the Holder has been engaged in any
violation of law, agreement or for any other reason, unless an injunction from a
court, on notice to Holder, restraining and or enjoining conversion of all or
part of this Debenture shall have been sought and obtained by a party not
affiliated with the Company and the Company posts a surety bond for the benefit
of the Holder in the amount of 150% of the outstanding Principal Amount of this
Debenture, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to the Holder to the extent it obtains
judgment. Nothing herein shall limit a Holder’s right to pursue actual damages
or declare an Event of Default pursuant to Section 8 hereof for the Company’s
failure to deliver Conversion Shares on or before the Share Delivery Date and
the Holder shall have the right to pursue all remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

 

13



--------------------------------------------------------------------------------

  (v) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(d)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount by which (x) the
Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a Principal Amount equal to the Principal Amount
of the attempted conversion or deliver to the Holder the number of shares of
Common Stock that would have been issued if the Company had timely complied with
its delivery requirements under Section 4(d)(ii). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of this Debenture with respect to
which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Debenture as required pursuant to the terms hereof.

 

  (vi)

Reservation of Shares Issuable Upon Conversion and Payment of Interest. The
Company covenants that it will at all times reserve and keep available out of
its authorized and unissued shares of

 

14



--------------------------------------------------------------------------------

 

Common Stock for the sole purpose of issuance upon conversion of this Debenture
and payment of interest on this Debenture, each as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other holders of the Debentures), not less than
such aggregate number of shares of the Common Stock as shall (subject to the
terms and conditions set forth in the Purchase Agreement) be issuable (taking
into account the adjustments and restrictions of Section 5) upon the conversion
of the outstanding Principal Amount of this Debenture and payment of interest
hereunder. The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable and, if the Registration Statement is then effective under the
Securities Act, shall be registered for public sale in accordance with such
Registration Statement.

 

  (vii) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Debenture. As to any fraction
of a share which Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

Section 5. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (ii) subdivides outstanding shares
of Common Stock into a larger number of shares, (iii) combines (including by way
of a reverse stock split) outstanding shares of Common Stock into a smaller
number of shares or (iv) issues, in the event of a reclassification of shares of
the Common Stock, any shares of capital stock of the Company, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Company) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

15



--------------------------------------------------------------------------------

(b) Subsequent Equity Sales. If, at any time while this Debenture is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance. The Company shall notify the Holder in writing, no later than one
(1) Business Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).

(c) Subsequent Rights Offerings. If the Company, at any time while the Debenture
is outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders) entitling them to subscribe for or purchase shares of
Common Stock at a price per share that is lower than the VWAP on the record date
referenced below, then the Conversion Price shall be multiplied by a fraction of
which the denominator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of additional shares of Common Stock offered for subscription or purchase, and
of which the numerator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of shares which the aggregate offering price of the total number of shares so
offered (assuming delivery to the Company in full of all consideration payable
upon exercise of such rights, options or warrants) would purchase at such VWAP.
Such adjustment shall be made whenever such rights or warrants are issued, and
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such rights, options or warrants.

(d) Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 5(b)), then in each such case
the Conversion Price shall be adjusted by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to 1 outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good

 

16



--------------------------------------------------------------------------------

faith. In either case the adjustments shall be described in a statement
delivered to the Holder describing the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to 1 share of
Common Stock. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date mentioned
above.

(e) Fundamental Transaction. If, at any time while this Debenture is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
conversion of this Debenture, the Holder shall, in lieu of the conversion set
forth herein, have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of a share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of a share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder’s right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 5(e)
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

(f) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

17



--------------------------------------------------------------------------------

(g) Notice to the Holder.

 

  (i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

  (ii) Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.

 

18



--------------------------------------------------------------------------------

Section 6. Redemption and Forced Conversion.

(a) Optional Redemption at Election of Company. Notwithstanding anything to the
contrary contained herein, including, without limitation Section 2(e) hereof,
subject to the provisions of Section 4(c) and this Section 6(a) and provided
that (i) 20 day VWAP exceeds $0.64 per share, (ii) the Equity Conditions are met
for the period from the date that is 20 Trading Days immediately prior to the
Optional Redemption Date through and including the date such shares of Common
Stock are actually issued to Holder to redeem the Optional Redemption Amount and
(iii) the shares of Common Stock to be issued pursuant to this Section 6(a) are
registered, may be sold without restriction, including volume restrictions under
Rule 144 of the Securities Act or the Holder has consented, in writing to accept
unregistered shares of Common Stock, the Company may deliver a notice to the
Holder written notice (an “Optional Redemption Notice” and the date such notice
is deemed delivered hereunder, the “Optional Redemption Date”) of its
irrevocable election to redeem part or all of the then outstanding Principal
Amount (such amount, the “Optional Redemption Amount”) of this Debenture for
Common Stock valued at the Conversion Price (such redemption, the “Optional
Redemption”). The Company shall redeem the Optional Redemption Amount by
delivering shares of Common Stock, calculated and delivered in accordance with
Section 4(d) hereof.

(b) Monthly Redemption. Commencing on March 31, 2009 and on each Monthly
Redemption Date thereafter, the Company shall pay to Holder the Monthly
Redemption Amount (the “Monthly Redemption”). The Monthly Redemption Amount
payable on each Monthly Redemption Date shall be paid in cash; provided,
however, subject to the restrictions set forth herein, including, without
limitation, Section 4(c) hereof, the Company may elect to issue Conversion
Shares in lieu of such cash payment if (i) the Conversion Shares are not subject
to any restriction on transfer and (ii) from the date the Holder receives the
duly delivered Monthly Redemption Notice through and including the date the
Holder receives certificate(s) representing the Conversion Shares, the Equity
Conditions have been satisfied, unless the Holder has waived, in writing, such
Equity Conditions. The Conversion Shares to be issued pursuant to this Section
as payment of the Monthly Redemption Amount shall be based on a conversion price
equal to the lesser of (i) the then Conversion Price and (ii) 90% of the VWAPs
for the 20 consecutive Trading Days ending on the Trading Day that is
immediately prior to the applicable Monthly Redemption Date (subject to
adjustment for any stock dividend, stock split, stock combination or other
similar event affecting the Common Stock during such 20 Trading Day period) (the
price calculated during the 20 Trading Day period immediately prior to the
Monthly Redemption Date, the “Monthly Conversion Price” and such 20 Trading Day
period, the “Monthly Conversion Period”). Notwithstanding anything herein to the
contrary, the Holder may convert all or any outstanding obligations under the
Debenture in accordance with Section 4(a) hereof. Unless otherwise indicated by
the Holder in the applicable Notice of Conversion, any outstanding Principal
Amount of this Debenture converted during a Monthly Conversion Period shall be
first applied to the Monthly Redemption Amount payable in cash and due on the
first Monthly Redemption Date occurring after such Monthly Conversion Period and
then to the Monthly Redemption Amount payable in Conversion Shares and due on
the first Monthly Redemption Date occurring after such Monthly Conversion
Period. Any Principal Amount of this Debenture

 

19



--------------------------------------------------------------------------------

converted during such Monthly Conversion Period in excess of the Monthly
Redemption Amount shall be applied against the last Principal Amount of this
Debenture scheduled to be redeemed hereunder, in reverse order of maturity. The
Company covenants and agrees that it will honor all Notices of Conversion
tendered up until such amounts are paid in full.

(c) Redemption Procedure. The payment of cash or issuance of Common Stock, as
applicable, pursuant to an Optional Redemption or a Monthly Redemption shall be
payable on the Optional Redemption Date or Monthly Redemption Date. If any
portion of the payment pursuant to an Optional Redemption or Monthly Redemption
shall not be paid by the Company by the applicable due date, interest shall
accrue thereon at an interest rate equal to the lesser of 18% per annum or the
maximum rate permitted by applicable law until such amount is paid in full. The
Holder may elect to convert the outstanding Principal Amount of the Debenture
pursuant to Section 4 prior to actual payment in cash for any redemption under
this Section 6 by the delivery of a Notice of Conversion to the Company.

(d) Alternative Lump-Sum Redemption at Option of Holder. Within ten
(10) business days after the Original Issue Date, Holder shall have the right,
at its sole and absolute discretion, to elect to receive a single Redemption
payment of all outstanding principal and accrued interest due on this Debenture,
which shall be due and payable on March 31, 2010 in lieu of the Monthly
Redemptions provided under Section 6(b). Notwithstanding such election, Holder
shall have the right to convert all or any portion of this Debenture in
accordance with the terms herein, subject to all limitations on conversion set
forth in this Debenture.

Section 7. Events of Default.

(a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

  (i) The Company fails to pay, when due, (A) any installment of principal
and/or (B) any installment of interest, any other amount due hereunder in
accordance with the terms hereof or any of the other Obligations (as defined in
the Security Agreement) and, with respect to clause (B), such failure shall
continue for a period of three (3) Business Days following the date upon which
such payment was due;

 

  (ii) the Company shall fail to observe or perform any covenant or any other
agreement contained in the Debentures which failure, if subject to cure,
continues for a period of ten (10) Business Days after the occurrence thereof;

 

  (iii) a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
any of the Transaction Documents;

 

20



--------------------------------------------------------------------------------

  (iv) any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;

 

  (v) the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 

  (vi) the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $250,000, whether such indebtedness now exists or
shall hereafter be created, and (b) results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

  (vii) the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days;

 

  (viii) the Company shall fail for any reason to deliver certificates
representing Conversion Shares to Holder prior to the fifth Trading Day after a
Conversion Date pursuant to Section 4(d) or the Company shall provide at any
time notice to the Holder, including by way of public announcement, of the
Company’s intention to not honor requests for conversions of any Debentures in
accordance with the terms hereof;

 

  (ix) any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any subsidiary or any of their respective property or
other assets for more than $500,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days.

 

21



--------------------------------------------------------------------------------

(b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding Principal Amount of this Debenture plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash (the “Mandatory Default Amount”). Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Debenture, the interest rate on this Debenture shall be equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. Upon the
payment in full of the Mandatory Default Amount, the Holder shall promptly
surrender this Debenture to or as directed by the Company. In connection with
such acceleration described herein, the Holder need not provide, and the Company
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Debenture until such time, if any, as the
Holder receives full payment pursuant to this Section 8(b). No such rescission
or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. In addition to any other rights and remedies available to
Holder under this Debenture, the other Transaction Documents and applicable law,
the Holder may seek the appointment of a receiver.

Section 8. Miscellaneous

(a) Notices. Any notice herein required or permitted to be given shall be given
in writing in accordance with the terms of the Purchase Agreement.

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Debenture at the time, place, and rate,
and in the coin or currency, herein prescribed. This Debenture is a direct debt
obligation of the Company. The Obligations rank pari passu.

(c) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the Principal Amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by this Debenture and/or any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York, New
York (the “New York Courts”). Each party hereto hereby irrevocably submits to
the exclusive jurisdiction of the New

 

22



--------------------------------------------------------------------------------

York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such New York Courts, or such New York Courts are improper or inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Debenture and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred in
the investigation, preparation and prosecution of such action or proceeding.

(e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver by
the Company or the Holder must be in writing.

(f) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.

(g) Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Company from paying all or any portion of the principal
of or interest on this Debenture as contemplated herein, wherever enacted, now
or at any time hereafter in force, or which may affect the covenants or the
performance of this indenture, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefits or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Holder, but will suffer and
permit the execution of every such as though no such law has been enacted.

 

23



--------------------------------------------------------------------------------

(h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

(i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

(j) Assumption. Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Debenture and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new debenture of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Debenture, including, without limitation, having a Principal Amount and
interest rate equal to the Principal Amount and the interest rate of this
Debenture and having similar ranking to this Debenture, which shall be
satisfactory to the Holder (any such approval not to be unreasonably withheld or
delayed). The provisions of this Section 9(j) shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations of this Debenture.

(k) Secured Obligation. The obligations of the Company under this Debenture are
secured by certain assets of the Company pursuant to the Security Agreement.

(l) Waivers and Amendments. This Debenture and all Debentures issued pursuant to
the Purchase Agreement may be modified or amended or the provisions hereof or
thereof waived with the prior written consent of the Company and holders of 51%
or more of the aggregate Principal Amount of all Debentures then outstanding.

(m) Successors and Assigns. This Debenture shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Debenture or any its rights or obligations hereunder
without the prior written consent of each holder of the Debentures. Any holder
of a Debenture may assign any or all of its rights under any Debenture to any
Person, provided that such transferee agrees in writing to be bound by the
provisions of the Transaction Documents.

*********************

(Signature Pages Follow)

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

BIOVEST INTERNATIONAL, INC. By:  

 

Name:   Steven Arikian, M.D. Title:   Chairman and CEO Facsimile No. for
delivery of Notices: 813-258-6912

 

25



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 15% Secured
Convertible Debenture due March 31, 2010 of Biovest International, Inc., a
Delaware corporation (the “Company”), into shares of common stock (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

Conversion calculations:

Date to Effect Conversion:

Principal Amount of Debenture to be Converted:

Payment of Interest in Common Stock     yes     no

If yes, $             of Interest Accrued on Account of Conversion at Issue.

Number of shares of Common Stock to be issued:

Signature:

Name:

Address for Delivery of Common Stock Certificates:

Or

DWAC Instructions:

 

Broker No:  

 

         Account No:  

 

        



--------------------------------------------------------------------------------

Schedule 1

CONVERSION SCHEDULE

The 15% Secured Convertible Debenture due on March 31, 2010 in the original
Principal Amount of $             is issued by Biovest International, Inc., a
Delaware corporation. This Conversion Schedule reflects conversions made under
Section 4 of the above referenced Debenture.

Dated:

 

Date of Conversion

(or for first entry,

Original Issue Date)

 

Amount of

Conversion

 

Aggregate Principal Amount
Remaining Subsequent to Conversion
(or original Principal Amount)

 

Company Attest

                                                                     